Name: 84/334/EEC: Commission Decision of 26 June 1984 terminating the anti-dumping proceeding concerning imports of certain ceramic tiles originating in Spain
 Type: Decision
 Subject Matter: miscellaneous industries;  competition;  Europe
 Date Published: 1984-06-28

 Avis juridique important|31984D033484/334/EEC: Commission Decision of 26 June 1984 terminating the anti-dumping proceeding concerning imports of certain ceramic tiles originating in Spain Official Journal L 168 , 28/06/1984 P. 0035 - 0036*****COMMISSION DECISION of 26 June 1984 terminating the anti-dumping proceeding concerning imports of certain ceramic tiles originating in Spain (84/334/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Procedure (1) In August 1983 the Commission received a complaint lodged by the Groupement des Producteurs de Carreaux CÃ ©ramiques du MarchÃ © Commun on behalf of producers of glazed ceramic wall tiles whose collective output constitutes substantially all Community production of the product in question. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (3), the initiation of an anti-dumping proceeding concerning imports of glazed ceramic wall tiles into the Community falling within Common Customs Tariff subheading ex 69.08 B II and corresponding to NIMEXE codes 69.08-85 and 69.08-99 originating in Spain and commenced an investigation. (2) The Commission officially so advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. The majority of the known exporters, some importers and some producers made their views known in writing. (3) The Commission sought and verified all information it deemed to be necessary for the purposes of a determination regarding dumping and injury and carried out investigations at the premises of the following: (a) EEC producers Mosa BV, Maastricht, Netherlands, NV Koninklijke Sphinx, Maastricht, Netherlands, Marazzi Ceramiche SPA, Sassuolo, Italy, Pilkington's Tiles Ltd, Manchester, United Kingdom, H & R Johnson Tiles Ltd, Stoke on Trent, United Kingdom, Eliki Ceramic Tiles SA, Athens, Greece, Philkerham Johnson SA, Thessaloniki, Greece, Villeroy & Boch, Mettlach, Federal Republic of Germany, Agrob Wessel Servais, Alfter Witterschlik, Federal Republic of Germany. (b) Exporters Fabresa, Lucena Del Cid, Castellon, Symfa SA, Onda, Castellon, Azulejera la Plana SA, Villarreal, Castellon, Ceramica Azuleu, Juan Domingo SA, Onda, Castellon. The Commission requested and received detailed written submissions from the majority of exporters, some importers and some complainant Community producers and verified the information therein to the extent considered necessary. The investigation relating to Spanish exporters covered approximately 65 % of exports of the product concerned to the Community during the reference period. The investigation of dumping covered 1983. B. Normal value (4) The complaint alleged dumping on the basis of a comparison of export prices of the Spanish producers and a constructed normal value. This normal value was based on Italian producers' costs, which were considered, particularly as regards raw material and labour costs, to be similar to those in Spain. The investigation revealed, however, that all the Spanish producers concerned had significant sales of the product on the domestic market. These sales were considered in every case to be representative enough to be the basis for establishing normal value. (5) Normal value was accordingly determined for all but two of the exporting companies concerned on the basis of domestic prices of these companies. For the remaining exporting companies, both of which had been selling the products concerned throughout the reference period at a loss on the domestic market, normal value was determined by computing a constructed value on the basis of the companies' total cost of materials and manufacture, including overheads, and adding a profit margin of 5 % considered to be reasonable in the light of the information available on the Spanish industry's performance. C. Export price (6) Export prices were determined on the basis of the prices actually paid for the products sold for export to the Community. D. Comparison (7) In comparing normal values with export prices the Commission took account, where appropriate, of differences affecting price comparability. In the two cases where domestic sales were made at a loss the comparison was made between the constructed normal value and their export prices. Where a difference in the physical characteristics of the product was established due account was taken. These differences were in size, colour or pattern. Allowance was also made, where appropriate, for differences in conditions and terms of sale and for the incidence of cumulative indirect taxes. All comparisons were made at ex-works level. E. Margins (8) The above examination of the facts shows the existence of dumping in respect of four Spanish exporters, the margin of dumping being equal to the amount by which the normal value as established exceeds the price for export to the Community. These margins vary according to the exporter, the importing market and the type of product concerned. The weighted average margin for each of these exporters is, however, less than 0,5 % and is accordingly considered to be de minimis. For the remaining Spanish exporters the investigation established that the prices for export to the Community were not less than the normal values. F. Termination (9) In these circumstances the procedure concerning imports of glazed ceramic wall tiles originating in Spain should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping procedure in respect of glazed ceramic wall tiles originating in Spain is hereby terminated. Done at Brussels, 26 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No C 282, 19. 10. 1983, p. 4.